Citation Nr: 1725943	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-17 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2006 to March 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Lincoln, Nebraska Department of Veteran Affairs (VA) Regional Office (RO).  In March 2014, a Travel Board hearing was held before a Veterans Law Judge (VLJ) other than the undersigned who is no longer with the Board; a transcript of the hearing is associated with the record.  In November 2015, that VLJ remanded this matter for further development.  In March 2017, the Veteran was informed of the prior presiding VLJ's departure from the Board and was afforded the opportunity to appear before a sitting VLJ; she declined that offer by April 2017 correspondence.  The appeal is now before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for her hearing loss disability, TO INCLUDE copies of ANY AUDIOGRAMS conducted by VA or private treatment providers in a clinical setting (including, but not limited to, the report from a November 2012 VA clinical audiogram).  

2. Then, arrange for the Veteran to be examined by a neurologist to clarify the nature and likely cause of her bilateral hearing loss.  Based on an examination, review of the record, and any tests or studies deemed necessary (TO SPECIFICALLY INCLUDE puretone audiometric studies), the examiner should provide opinions responding to the following:

a. Does the Veteran have a hearing loss disability for VA purposes (as defined in 38 C.F.R. § 3.385) in either ear?  The examiner must reconcile any findings (including negative findings) with conflicting evidence in the record.

The examiner should specifically clarify the conflicting diagnostic findings on January 2016 VA examination (in which the examiner noted normal hearing in both ears but 92% speech recognition testing in the left ear, indicating a hearing loss disability for VA purposes).

b. If the Veteran is found to have a hearing loss disability for VA purposes (as defined in 38 C.F.R. § 3.385) IN EITHER EAR, the examiner should opine whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that such hearing loss disability is related to her military service or conceded noise exposure therein.  

In so finding, the examiner must SPECIFICALLY CONSIDER AND DISCUSS the significance of documented threshold shifts between 
      
(1) June 2005 induction examination and March 2007 separation examination (i.e., 5 decibels at 2000, 3000, and 4000 Hertz in the right ear; 5 decibels at 1000 Hertz in the left ear; 10 decibels at 500 and 1000 Hertz in the right ear; and 10 decibels at 2000 Hertz in the left ear); and 
      
(2) February 2006 and February 2007 audiological evaluation in service (i.e., 10 decibels at 500 Hertz in the right ear; 5 decibels at 1000, 2000, and 3000 Hertz in the right ear; 5 decibels at 3000 Hertz in the left ear; and 15 decibels at 1000 Hertz in the left ear).

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the record to the Board.



	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




